Title: From Thomas Jefferson to Benjamin Jones, 6 December 1802
From: Jefferson, Thomas
To: Jones, Benjamin


          
            Sir
            Washington Dec. 6. 1802
          
          Your favor of Nov. 15. came to hand in due time, but it has not been till lately I could find time to look through our past account. it was thoroughly impressed on my mind that I had never failed to order paiment for every supply of iron at the term of three months a little more or less. but I find in effect that the two small articles of Sep. 12. sash weights & Oct. 28. bar iron to Stewart, had been forgotten, which added to the last article furnished makes up the balance stated in your account. I accordingly now inclose you a draught on the bank of the US for 186. D 22 c and I state below the supplies & paiments as they appear on my books.   I am sincerely sorry for the death of your partner: but not doubting equal fidelity in the executing my commission, I shall continue to send them to you. my nailery has done little lately. it is now under a new direction and will occasion a greater demand for rods & hoop. Accept my best wishes & respects.
          
            Th: Jefferson
          
          
            
              
                
                
                Th: Jefferson in acct. with Roberts & Jones
                D[r].
              
              
                1800.
                July 17.
                To supply of
                rods & hoops.
                406.62
              
              
                
                Oct. 12
                
                Stoves
                73. 
              
              
                1801.
                May 22.
                
                Rods
                268.12
              
              
                
                June 24
                
                Rods & hoops
                218.82
              
              
              
                
                Sep. 12.
                
                Sash weights 52.[97]
                
              
              
                
                Oct. 28.
                 Stewart Bar iron     [80.22]
                133.19
              
              
                1802.
                Apr. 6
                 Rods & hoops
                327.20
              
              
                
                June 22.
                 Bar iron & steel
                52.73
              
              
                
                
                
                Cr.
              
              
                1800.
                Oct. 8.
                By remittance by Barnes
                406.32
              
              
                1801.
                Jan. 7.
                   do.
                73  
              
              
                
                Sep. 16
                   do.
                [268.12]
              
              
                
                Nov. 9.
                   do.
                218.82
              
              
                1802
                July 18.
                   do.
                327.20
              
              
                
                Dec. 7
                now inclosed
                186.22
              
            
          
        